UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 Commission file number:333-72163 DUTCH GOLD RESOURCES, INC. Nevada 58-2550089 (State of Incorporation) (I.R.S. Employer Identification No.) 3500 Lenox Road, NE Suite 1500 Atlanta, Georgia30326 (Address of principal executive offices) (404) 419-2440 (Issuer’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes¨No Indicate by check mark whether the registrant is a larger accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of "large accelerated filer, accelerated filer and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one) Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting companyx Transitional Small Business Disclosure Format: Yes o No x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: Class Outstanding at May 11, 2011 Common Stock, par value $0.001 per share DUTCH GOLD RESOURCES, INC. FOR THE QUARTER ENDED MARCH 31, 2011 TABLE OF CONTENTS INDEX Page PART I - FINANCIAL INFORMATION ITEM 1 – Financial Statements – Unaudited 3 Condensed Consolidated Balance Sheets at March 31, 2011 (unaudited) and December 31, 2010 3 Condensed Consolidated Statements of Operations for the three months ended March 31, 2011 and 2010 (unaudited) 4 Condensed Consolidated Statements of Cash Flows for the three months ended March 31, 2011 and 2010 (unaudited) 5 Notes to Condensed Consolidated Financial Statements (unaudited) 6 ITEM 2- Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 ITEM 3 - Quantitative and Qualitative Disclosures About Market Risk 24 ITEM 4 - Controls and Procedures 24 PART II- OTHER INFORMATION ITEM 1 – Legal Proceedings 26 ITEM 2 – Unregistered Sales of Equity Securities and Use of Proceeds 26 ITEM 3 – Defaults Upon Senior Securities 26 ITEM 4 – Removed and Reserved 26 ITEM 5 – Other information 26 ITEM 6 – Exhibits 26 SIGNATURES 27 EXHIBITS 26 Table of Contents PART 1 – FINANCIAL INFORMATION ITEM 1.Financial Statements DUTCH GOLD RESOURCES, INC. CONDENSED CONSOLIDATED BALANCE SHEETS March 31, December31, (unaudited) ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Investments available for sale at fair value Deferred financing costs, net - Other current assets Total current assets LONG-TERM ASSETS: Mineral properties Property, plant and equipment at cost Less accumulated depreciation ) ) Net mineral properties and property, plant and equipment Other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES: Accounts payable $ $ Accounts payable-related parties Notes payable-related parties Loans from shareholders Convertible notes payable, net Payroll liabilities Accrued liabilities Total current liabilities LONG-TERM LIABILITIES: Warrant liability Total long-term liabilities TOTAL LIABILITIES Commitments and contingencies STOCKHOLDERS' DEFICIT Preferred stock, $.001 par value 10,000,000 authorized,none issued or outstanding Series A, Convertible Preferred Stock, 2,000,000 shares authorized, issued and outstanding at March 31, 2011 and December 31, 2010 Common stock, $.001 par value 500,000,000 shares authorized, 467,999,736 and 372,008,907 issued and outstanding at March 31, 2011 and December 31, 2010 Additional paid-in-capital Stock subscriptions Accumulated deficit ) ) Accumulated other comprehensive (loss) income ) Total stockholders' deficit ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ See accompanying Notes to Condensed Consolidated Financial Statements 3 Table of Contents DUTCH GOLD RESOURCES, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS Three Months Ended March 31, (unaudited) (unaudited, as restated) Revenue Sales $
